1 N.Y.3d 543 (2003)
In the Matter of JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES, on Behalf of HELEN L.H., Respondent,
v.
MARK L.O., Appellant.
Court of Appeals of the State of New York.
Submitted October 27, 2003.
Decided December 2, 2003.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that part of Family Court's order that denied appellant's motion to vacate prior orders of the court, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.